Title: Abigail Adams to Thomas Boylston Adams, 20 January 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my dear Thomas
            Quincy Jan’ry 20th 1799
          
          I Congratulate you my dear son, upon your safe arrival in your Native Country; and myself that I have the prospect of seeing you again, a prospect which for many Months I had no hopes of realizing, as your Father can inform you, and to the very low state of my Health, it is oweing that I cannot so soon as I wish enjoy the pleasure of Welcomeing you Home; and meeting you at Philadelphia, where otherways I should have been, if my Health would have permitted.
          I am however much recoverd since your Father left me. I have been in an anxious state of mind for your Safety ever since I learnt that you would have a winters Voyage, and it was no small releif to me when the paper announced the Arrival of the Alexander Hamilton, and “mr T B Adams, the third son of our Beloved President” the Printer was so obliging as to add.
          I hope in the course of the week to receive a confirmation from your own Hand. your duty and your inclination must carry you first to Philadelphia, and if I can be assured of your safety and of your Health, I shall wait Patiently for your return here, as will best correspond with your views, and your convenience requiring however as early intelligence from you; and from your Brother & Sister, as you can transmit to me.
          your Friends here all rejoice with me, and congratulate me upon your arrival.
          I am my dear son / your ever affectionate / Mother
          
            A Adams—
          
        